         Case 1:18-cv-00212-NDF Document 1 Filed 12/11/18 Page 1 of 6


                                                                              y.s. Dfsr'^jcr cniipr
JeremyJ. Hugus,#7-4630                                                       OlSTfilCT OF WYOMif»G
Pl.^tteRjv'er Injury Law                                                    ?nipn
530 South Center Street                                                      o 10 DEC II pff I' 16

F; 1-844-416-9337
E: Hugus@PlatteRiverLaw.com

Aitom^for Plaintiff

                        IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF WYOMING

DEREK SABAN,

                Plaintiff,

V.                                                         Civil Action No.


SAFARILAND,LLC,

                Defendant.




                             COMPLAINT AND JURY DEMAND



        COMES NOW Plaintiff through counsel and hereby avers and complains against Defendant

as follows:


                                    L       INTRODUCTION


       1.      This is a personal injury case involving a hand crush injury and partial finger

amputation. The incident occurred at Safariland in Natrona Coxmty, Wyoming on Jtme 14, 2017.

As the result of Defendant's ne^igence. Plaintiff sustained bodily injuries, pain and suffering,loss of

enjoyment and quality of life, permanent impairment, permanent disfigmement and scarring, lost

wages, and other damages to be determined by a jury at trial.




                                                                   Summon*:JLl«su«d
                                                                                  not Issued
'/
              Case 1:18-cv-00212-NDF Document 1 Filed 12/11/18 Page 2 of 6



                             II.    PARTIES.JURISDICTION.AND VENUE

             2.      Plaintiff is and was at all times relevant hereto a citizen of the State of Wyoming and

     a resident of Casper in Nationa Cotinty, Wyoming.

             3.      Defendant Safariland, LLC,(hereafter "Safariland" or "Defendant") is and was at all

     times relevant hereto a Florida for-profit corporation with its principal place of business in

     JacksonviUe, Florida. Defendant is a registered, for-profit corporation conducting business in the

     Slate of Wyoming.

             4.      The Court has jurisdiction over this matter pursuant to 28 U.S.C § 1332 as this is a

     dvil action, with complete diversity of citizenship between Plaintiff and Defendant and the amount

     in controversy, exclusive of costs and interest, exceeds $75,000.

             5.      Venue is proper in this Court pursuant to 28. U.S.C.§ 1391

             6.      The unlawful acts, violations, negligence, and breaches of duty that give rise to this

     action that occurred on June 14, 2017, within the State and District of Wyoming.

                       in.      FACTS COMMONT to AT.T. CAUSES OF ACTION


             7.      Plaintiff repeats and fully incorporates all previous paragraphs.

             8.      On June 14, 2017, Plaintiff was working at Safariland through the temp agency

     Manpower.

             9.      Plaintiff was flaring the tops of steel cans with a hydraulic bliss press when the press

     maliuncdoned and double pressed.

             10.     As a result of the malfunction and double press. Plaintiffs tight middle finger was

     severely crushed. Plaintiff required surgery for his injiuies and his finger was partially amputated.

             11.     There were no safeguards in place at the time of the press malfunction that caused

     Plaintiffs crush injury.
          Case 1:18-cv-00212-NDF Document 1 Filed 12/11/18 Page 3 of 6



         12.    Defendant was aware that the bliss press has malfunctioned in the past but did

nothing to fix the press or prevent future malfimcdon or injuries to Plaintiff and others using the

press.

         13.    Defendant was aware that the bliss press had malfunctioned in the past but did

nothing to warn Plaintiff or others using the press that it was dangerous and unreasonably safe.

         14.    Defendant deliberately disregarded and feUed to follow appropriate and known

safety procedures, protocols, and preventative measures regarding malfuncdoning machinery on its

job sites.

                               IV.     FIRST CAUSE OF ACTION
                                            (Negligence)

          15.   Plaintiff repeats and fully incorporates all previous paragraphs.

          16.   Defendant owed a duty of ordinary care to act reasonably with respect to machinery

 that was not working properly.

         17.    Defendant breached its duties of ordinary care to the Plaintiff.

         18.    Defendant breached this duty and failed to exercise ordinary care by negligently

failing to implement and follow appropriate safety procedures and protocols regarding its ha2ardous

work equipment in order to make its it jobsite and its equipment safe for Plaintiffs use.

         19.    Defendant breached this dutj' by negligently failing to properly train and supervise

employees and managers about workplace hazards and dangerous equipment-

         20.    Defendant breached this duty by negligently failii^ to implement appropriate safety

procedures and protocols to make sure its machinery was working properly.

         21.    Defendant breached this duty by negligently failing to implement safety meastires

and install safety mechanisms on the hydraidic press.

         22.    Defendant breached this duty by knowin^y allowing Plaintiff and others to use

malfunctioning equipment without warning or notifying others,including Plaintiff, of the hazard.
         Case 1:18-cv-00212-NDF Document 1 Filed 12/11/18 Page 4 of 6



         23.     Defendant breached this duty failing to follow proper procedures, protocols, and

industty standards for repairing or stopping the use of known malfunctioning equipment

         24.     Defendant's negligence, including but not limited to the above-enumerated safety

violations and breaches of duty, was the direct and proximate cause of Plaintiffs past, present, and

future damages.

        25.      These damages include but are not limited to permanent and irreparable bodily

injuries, pain and suffering, loss of enjoyment and quality of life, severe emotional distress,

permanent impairment, permanent disfigurement and scarring, psychological trauma, mental

anguish, lost wages, and other economic and non-economic damages.

        26.      Defendant breached its duties through its actions, errors, and omissions as

enumerated hereinabove in a manner it knew or reasonably should have known created a high

probability of serious bodily injury, or harm to others including Plaintiff.

        27.      Because Defendant's actions, errors, and omissions were willful and wanton or

reckless in nature and with disregard for Plaintiffs physical, emotional, and financial safety and well-

being, Plaintiff is entitled to punitive damages.

                               V.     SECOND CAUSE OF ACTION

                                         (Premises Liability)

        28.      Plaintiff repeats and fully incorporates all previous paragraphs.

        29.      Defendant, as the owner and operator of Safariland, owed a duty of care to act

reasonably for the safety of its employees, subcontractors, and anyone else providing work services

for it, including Plaintiff.

        30.      Defendant owed a duty of ordinary care to keep and tTminwiTi its facility, machinery,

and equipment in a safe working condition to minimise the likelihood of injury to employees,

subcontractors,and anyone else providing work services for it, including Plaintiff.
         Case 1:18-cv-00212-NDF Document 1 Filed 12/11/18 Page 5 of 6



         31.    Defaidaat owed a duty to protect and warn its employees, subcontractors, and

anyone else providing work services for it, including Plaintiff, against liarm known to it and dangers

it could have discovered with the exercise ofreasonable care.

         32.    Defendant breached its duties of ordinary care to Plaintiff by creating and failing to

correct circumstances that created an unreasonable probability of danger to Plaintiff.

        33.     Defendant's negligence and breaches of duty were the direct and proximate cause of

Plaintiffs past, present, and future damages.

        34.     These damages include but are not limited to permanent and irreparable bodily

injuries, pain and suffering, loss of enjoyment and quality of life, severe emotional distress,

permanent impairment, permanent disfigurement and scarring psychological trauma, mental

anguish, lost wages, and other economic and non-economic damages.

        35.     Defendant breached its duties through its actions, errors, and omissions as

enumerated hereinabove in a manner it knew or reasonably should have known created a high

probability of serious bodily injury or harm to others working for it or with its equipment,including

Plaintiff.


        36.     Because Defendant's actions, errors, and omissions were willful and wanton or

reckless in nature and with disregard for Plaintiffs physical, emotional, and financial safety and well-

being, Plaintiff is entitled to punitive damages.

                                      VI.     TURY DEMAND


        Plaintiff hereby demands a jury trial in this matter.


                                  VII.    PRAYER FOR RELIEF


        WHEREFORE Plaintiff respectfully requests that this Court enter judgment against

Defendant and award Plaintiff the following relief, sufficient to compensate him for all of his

injuries, damages, and loss to be determined by a jury at trial:
Case 1:18-cv-00212-NDF Document 1 Filed 12/11/18 Page 6 of 6



A.   Damages for bodily injvuies, past and future medical bills, lost wages, other related

     and necessary expenses and all other losses caused by Defendant's negligence;

B.   Damages for mental anguish and distress, emotional trauma, past and future

     disfigurement, and physical pain and suffering;

C.   Damages for the loss of enjoyment and quality of life;

D.   Punitwe and exemplary damages for Defendant's acts, errors, and omissions which

     were willfiil, wanton,and reckless and with disregard for Plaintiffs physical,

     emotional, and financial safety and well-being;

E.   Litigation costs and expenses including expert witness and attorney's fees;

F.   Pre- and post-judgment interest on all awarded damages;

G.   An award ofsuch other remedies and relief as this Court finds just and proper.

RESPECTFULLY SUBMTITED this                day of December,2018.



                                     eremy J. Hugus,"#?=^30
                                    Platte River ITIu^Law
                                    530 South Center Street
                                    Casper, Wyoming 82601
                                    P:(307) 215-9724
                                    F:1-844-416-9337
                                    E: Hugus@PlatteRiverLaw.com

                                    Attorneyfor Plaintiff
